DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in [51], a space is required between “132” and “may.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of mental processes without significantly more. Claims 1, 9, and 16 recite abstract ideas “[…] segmenting […] the ultrasound image […],” “[…] labeling […] the at least one structure in the ultrasound image […],” “[…] receiving […] a user selection […],” and “[…] tracking […] the selected at least one target […].” Each of the limitations are capable of being performed in the mind or with a pen and paper, as the user merely needs a copy/copies or display of the ultrasound images in order to segment and label the ultrasound image, as well as to receive a user selection of the at least one target and track the selected target. This judicial exception is not integrated into a practical application because the process merely outputs data regarding the tracked selected target in the ultrasound images. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no other elements, besides the generic computer components of the ultrasound and display system are included. Each of these additional elements merely specify that a computer is used as a tool to perform the abstract ideas. The dependent claims cited in the rejection heading do not add significantly more or integrate into a practical application, or they simply recite additional abstract ideas consistent with those identified in the independent claim. For each of these reasons, considering the claim elements both individually and as an ordered combination, the claim is directed to the abstract ideas identified without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-11, 13-14, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Avendi et al. (US 20190355149).
	Regarding Claims 1 and 16, Avendi teaches a method, (Abstract “a method”), comprising:
	a) acquiring, by an ultrasound system ([0052] “the imaging system 10 may correspond to an ultrasound imaging system”), an ultrasound image (Abstract “generating a plurality of real-time two-dimensional images”); 
b) segmenting, by at least one processor, ([0052] “imaging system 10 can include a controller 17 […]. The controller 17 generally includes one or more processor(s) 16 […] configured to perform a variety of computer-implemented functions”), executing artificial intelligence, (Abstract “developing and training a deep learning network to automatically detect and identify the scenes from the anatomical region”), the ultrasound image to identify at least one structure in the ultrasound image ([0071] “the target anatomical object(s) 30 may also be further defined and/or segmented”); 
c) labeling, by the at least one processor, the at least one structure in the ultrasound image to create a labeled ultrasound image ([0051] “Using the system and method of the present disclosure, the various anatomical objects or structures […] can be detected, identified/labeled”); 
d) presenting, by the at least one processor, the labeled ultrasound image at a display system ([0052] “user display 20” and Fig. 11, re-produced below); 
e) receiving, by the at least one processor, a user selection of at least one target, ([0049] “The method includes selecting an anatomical region surrounding the object”), each of the at least one target corresponding with at least one labeled structure ([0070] “the controller 17 has been configured to label the anatomical object(s) 30” and Fig. 11, re-produced below); and 
f) tracking, by the at least one processor, the selected at least one target, ([0059] “the target anatomical object 30 or 149 and additional anatomical objects 32 and other landmarks/tissue (not shown) contained within scenes of the real-time two-dimensional ultrasound images 46 can be automatically detected, identified, and tracked at block 48, followed by mapping and continued tracking at block 50, utilizing a deep learning network that has been trained to by the dataset of images 84 in order to provide continuous navigational tracking during any medical procedure being performed by a medical professional.”), by identifying the selected at least one target in subsequently acquired ultrasound images ([0062] “recurrent neural networks (RNNs) can extract the correlation between the image frames in order to better identify and track anatomical objects in real time.”).

    PNG
    media_image1.png
    487
    766
    media_image1.png
    Greyscale

Fig. 11 of Avendi
Furthermore, the cited actions are computer implemented, which necessitate associated computer readable media, as in Claim 1 of Avendi (“wherein the method is computer-implemented”), which meets the limitations of Claim 16.
Regarding Claims 2 and 17, Avendi teaches all limitations of Claim 1, as discussed above. Furthermore, Avendi teaches wherein the subsequently acquired ultrasound images are acquired [and received ([0018] “The one or more operations includes receiving a plurality of real-time two-dimensional images”)] continuously ([0004] “the present disclosure is directed to a system […] for automatic detection, identification, and mapping of anatomical objects from a plurality of real-time images”).
Regarding Claim 3, Avendi teaches all limitations of Claim 1, as discussed above. Furthermore, Avendi teaches wherein the at least one structure comprises one or both of a biological structure, ([0057] “the target anatomical object(s) of interest 30 […] may include any anatomy structure and/or surrounding tissue of the anatomy structure of a patient.”), or an artificial structure.
Regarding Claims 5 and 18, Avendi teaches all limitations of Claims 1 and 16, as discussed above. Furthermore, Avendi teaches wherein the labeling comprises one or more of:
a) colorizing pixels of the at least one structure,
b) outline edges of the at least one structure, ([0070] “the controller 17 may be configured to outline the target anatomical object 30”), and
c) providing a number, a letter, or text associated with the at least one structure ([0070] “the controller 17 has been configured to label the anatomical object(s) 30”).
Furthermore, the cited actions are computer implemented, which necessitate associated computer readable media, as in Claim 1 (“wherein the method is computer-implemented”).
Regarding Claims 6 and 19, Avendi teaches all limitations of Claims 1 and 16, as discussed above. Furthermore, Avendi teaches wherein the identifying the selected at least one target, ([0062] “recurrent neural networks (RNNs) can extract the correlation between the image frames in order to better identify and track anatomical objects in real time.”), comprises one or more of:
a) colorizing pixels of the at least one structure,
b) outline edges of the at least one structure, ([0070] “the controller 17 may be configured to outline the target anatomical object 30”), and
c) providing a number, a letter, or text associated with the at least one structure ([0070] “the controller 17 has been configured to label the anatomical object(s) 30” and Figs. 11, re-produced above, and 13, re-produced below).
Regarding Claim 7, Avendi teaches all limitations of Claim 1, as discussed above. Furthermore, Avendi teaches wherein the labeling is based on a plurality of confidence levels of the segmenting performed by the at least one processor executing the artificial intelligence, ([0072] “the controller 17 may also be configured to determine a confidence level 44 of the target anatomical object 30”), and wherein a different label is provided for each of the plurality of confidence levels ([0072] “confidence level 44” and Fig. 13 (re-produced below), where the confidence level label would change depending on the confidence level (i.e. “73% confidence in Fig. 13, 94% confidence (see Fig. 12)). 

    PNG
    media_image2.png
    503
    592
    media_image2.png
    Greyscale

Fig. 13 of Avendi
Regarding Claim 9, Avendi teaches a system comprising:
a) an ultrasound system, (Abstract “a system”), configured to acquire an ultrasound image ([0052] “real-time two-dimensional ultrasound images 46”);
b) at least one processor, ([0052] “imaging system 10 can include a controller 17 […]. The controller 17 generally includes one or more processor(s) 16 […] configured to perform a variety of computer-implemented functions”), configured to:
i) segment the ultrasound image with artificial intelligence, (Abstract “developing and training a deep learning network to automatically detect and identify the scenes from the anatomical region”), to identify at least one structure in the ultrasound image ([0071] “the target anatomical object(s) 30 may also be further defined and/or segmented”); 
ii) label the at least one structure in the ultrasound image to create a labeled ultrasound image ([0051] “Using the system and method of the present disclosure, the various anatomical objects or structures […] can be detected, identified/labeled”); 
iii) present the labeled ultrasound image at a display system ([0052] “user display 20” and Fig. 11, re-produced above); 
iv) receive a user selection of at least one target, ([0049] “The method includes selecting an anatomical region surrounding the object”), each of the at least one target corresponding with at least one labeled structure ([0070] “the controller 17 has been configured to label the anatomical object(s) 30” and Fig. 11, re-produced above); and 
v) track the selected at least one target, ([0059] “the target anatomical object 30 or 149 and additional anatomical objects 32 and other landmarks/tissue (not shown) contained within scenes of the real-time two-dimensional ultrasound images 46 can be automatically detected, identified, and tracked at block 48, followed by mapping and continued tracking at block 50, utilizing a deep learning network that has been trained to by the dataset of images 84 in order to provide continuous navigational tracking during any medical procedure being performed by a medical professional.”), by identifying the selected at least one target in subsequently acquired ultrasound images ([0062] “recurrent neural networks (RNNs) can extract the correlation between the image frames in order to better identify and track anatomical objects in real time.”).
	c) a user input device configured to receive the user selection of the at least one target, ([0068] “the input device […] receives predetermined setting requests and operational commands from an operator of the ultrasound diagnosis apparatus.”), and provide the user selection to the at least one processor ([0068] “input device 130 in turn generates a signal or instruction for each of the received setting requests and or commands to be sent to the apparatus main body 1000.”); and
	d) the display system configured to present the labeled ultrasound image and the subsequently acquired ultrasound images identifying the selected at least one target ([0068] “the monitor or display unit 120 generally displays an ultrasound image as described above”).
Regarding Claim 10, Avendi teaches all limitations of Claim 9, as discussed above. Furthermore, Avendi teaches wherein the ultrasound system is configured to acquire the subsequently acquired ultrasound images ([0004] “the present disclosure is directed to a system […] for automatic detection, identification, and mapping of anatomical objects from a plurality of real-time images”).
Regarding Claim 11, Avendi teaches all limitations of Claim 9, as discussed above. Furthermore, Avendi teaches wherein the at least one structure comprises one or both of a biological structure, ([0057] “the target anatomical object(s) of interest 30 […] may include any anatomy structure and/or surrounding tissue of the anatomy structure of a patient.”), or an artificial structure ([0073] “The patentable scope of the invention is defined by the claims, and may include other examples that occur to those skilled in the art.”).
Regarding Claim 13, Avendi teaches all limitations of Claim 9, as discussed above. Furthermore, Avendi teaches wherein the at least one processor is configured to label the at least one structure by one or more of:
a) colorizing pixels of the at least one structure,
b) outline edges of the at least one structure, ([0070] “the controller 17 may be configured to outline the target anatomical object 30”), and
c) providing a number, a letter, or text associated with the at least one structure ([0070] “the controller 17 has been configured to label the anatomical object(s) 30”).
Regarding Claim 14, Avendi teaches all limitations of Claim 9, as discussed above. Furthermore, Avendi teaches wherein the at least one processor is configured to identify the selected at least one target, ([0062] “recurrent neural networks (RNNs) can extract the correlation between the image frames in order to better identify and track anatomical objects in real time.”), by one or more of:
a) colorizing pixels of the at least one structure,
b) outline edges of the at least one structure, ([0070] “the controller 17 may be configured to outline the target anatomical object 30”), and
c) providing a number, a letter, or text associated with the at least one structure ([0070] “the controller 17 has been configured to label the anatomical object(s) 30”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by Avendi et al. (CA 2989159), cited from its respective US Document (US 20190355149), in view of Choi (CA 3062330), cited from its respective US document (US 20180330518). The citations of the US document of Choi are fully supported in the foreign document.
Regarding Claim 4, Avendi teaches all limitations of Claim 1, as discussed above. However, Avendi does not explicitly teach wherein the user selection is provided via one of: a voice command, an ultrasound probe gesture, or a user input control attached to or integrated with an ultrasound probe.
In an analogous ultrasound imaging field of endeavor, Choi teaches a method, (Claim 14 “a method”), wherein the user selection, ([0046] “autoencoder unit 220 may receive input information regarding the type of organ via the GUI provided on display 122, the number of organs, etc., being imaged and use an appropriate CNN trained in accordance with the selected organ.”), is provided via one of: 
a) a voice command ([0054] “Input device 540 may include a mechanism that permits a user to input information to device 500, such as […] a microphone, […], voice recognition”), 
b) an ultrasound probe gesture, or
c) a user input control attached to or integrated with an ultrasound probe ([0045] “patient demographic information, clinical conditions and/or device information, patient data, etc., may be manually entered via, for example, […] input selections on probe 110.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Avendi and Choi because the combination provides a user input method that is user-friendly and allows a user to continue to have control of the ultrasound imaging probe, which is a significant advantage in that the user may remain focused on the imaging procedure at hand, while enhancing the efficiency of the procedure via the selection of the at least one target.
Regarding Claim 12, Avendi teaches all limitations of Claim 9, as discussed above. However, Avendi does not explicitly teach wherein the user selection is provided via one of: a voice command, an ultrasound probe gesture, or a user input control attached to or integrated with an ultrasound probe.
In an analogous ultrasound imaging field of endeavor, Choi teaches a system, (Abstract “A system”), wherein the user selection, ([0046] “autoencoder unit 220 may receive input information regarding the type of organ via the GUI provided on display 122, the number of organs, etc., being imaged and use an appropriate CNN trained in accordance with the selected organ.”), is provided via one of: 
a) a voice command ([0054] “Input device 540 may include a mechanism that permits a user to input information to device 500, such as […] a microphone, […], voice recognition”), 
b) an ultrasound probe gesture, or
c) a user input control attached to or integrated with an ultrasound probe ([0045] “patient demographic information, clinical conditions and/or device information, patient data, etc., may be manually entered via, for example, […] input selections on probe 110.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Avendi and Choi because the combination provides a user input method that is user-friendly and allows a user to continue to have control of the ultrasound imaging probe, which is a significant advantage in that the user may remain focused on the imaging procedure at hand, while enhancing the efficiency of the procedure via the selection of the at least one target.


Claims 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Avendi et al. (CA 2989159), cited from its respective US Document (US 20190355149), in view of Kruecker (US 20180146955).
Regarding Claims 8 and 20, Avendi teaches all limitations of Claims 1 and 9, as discussed above. However, Avendi does not explicitly teach providing, by the at least one processor, user feedback based on location of the selected at least one target in the subsequently acquired ultrasound images, wherein the user feedback is one or more of audio feedback, visual feedback, and physical feedback.
In an analogous ultrasound imaging field of endeavor, Kruecker teaches a method, ([0001] “methods”), comprising providing, by the at least one processor, ([0019] “The functions of the various elements shown in the FIGS. can be provided through the use of dedicated hardware as well as hardware capable of executing software in association with appropriate software. When provided by a processor, the functions can be provided by a single dedicated processor by a single shared processor, or by a plurality of individual processors, some of which can be shared.”), user feedback based on location, ([0055] “the user may move the US probe and be given audio, visual, haptic, etc. feedback on the display 118 or from the interface 120 as the target area is approached”), of the selected at least one target in the subsequently acquired ultrasound images, ([0017] “the operator inputs the desired target area”), wherein the user feedback is one or more of audio feedback, visual feedback, and physical feedback ([0055] “the user may move the US probe and be given audio, visual, haptic, etc. feedback on the display 118 or from the interface 120 as the target area is approached”).
Furthermore, the cited actions are computer implemented, which necessitate associated computer readable media, as in [0021] (“it will be appreciated that any flow charts, flow diagrams and the like represent various processes which may be substantially represented in computer readable storage media and so executed by a computer or processor, whether or not such computer or processor is explicitly shown.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Avendi and Kruecker because the combination improves the efficiency of the imaging procedure, as providing feedback on the subsequently acquired ultrasound images assists the user in quickly reassessing or adjusting the imaging probe in order to successfully image the selected at least one target.
Regarding Claim 15, Avendi teaches all limitations of Claim 9, as discussed above. However, Avendi does not explicitly teach wherein the at least one processor is configured to provide user feedback based on location of the selected at least one target in the subsequently acquired ultrasound images, wherein the user feedback is one or more of audio feedback, visual feedback, and physical feedback.
In an analogous ultrasound imaging field of endeavor, Kruecker teaches a method, ([0001] “methods”), comprising providing, by the at least one processor, ([0019] “The functions of the various elements shown in the FIGS. can be provided through the use of dedicated hardware as well as hardware capable of executing software in association with appropriate software. When provided by a processor, the functions can be provided by a single dedicated processor by a single shared processor, or by a plurality of individual processors, some of which can be shared.”), user feedback based on location, ([0055] “the user may move the US probe and be given audio, visual, haptic, etc. feedback on the display 118 or from the interface 120 as the target area is approached”), of the selected at least one target in the subsequently acquired ultrasound images, ([0017] “the operator inputs the desired target area”), wherein the user feedback is one or more of audio feedback, visual feedback, and physical feedback ([0055] “the user may move the US probe and be given audio, visual, haptic, etc. feedback on the display 118 or from the interface 120 as the target area is approached”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Avendi and Kruecker because the combination improves the efficiency of the imaging procedure, as providing feedback on the subsequently acquired ultrasound images assists the user in quickly reassessing or adjusting the imaging probe in order to successfully image the selected at least one target.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Banjanin demonstrates relevance in respect to user selection provided by an ultrasound probe gesture, see [0157] and [0158]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793                                                                                                                                                                                         
                                                                                                                                                                               /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793